COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-15-00184-CV


CAROLYN R. CARMAN                                                APPELLANT

                                        V.

MARK HAYES AND SHIELA HAYES                                      APPELLEES
AND ALL OTHER OCCUPANTS OF
1021 PEBBLE BEACH DR.,
MANSFIELD, TX 76063


                                    ------------

         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 2015-001845-1

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

     On October 5, 2015, we notified appellant that her brief was due on

November 2, 2015. Appellant filed a “Motion to Substitute and for Extension of

Time” on November 19, 2015, asking to substitute counsel and to extend her




     1
      See Tex. R. App. P. 47.4.
briefing deadline to November 30, 2015. We granted the motion and ordered her

brief due on November 30, 2015.

      On December 8, 2015, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we would dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a motion reasonably explaining the failure to file a brief and the

need for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We

have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

       Appellant shall pay all costs of this appeal, for which let execution issue.


                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: January 14, 2016




                                     2